Pigott, Jr., P.J., and Scudder, J. (dissenting in part).
We respectfully dissent in part. First, in our view, Supreme Court improperly granted summary judgment to defendant Dr. G. Charles T. (defendant T.) on plaintiffs’ sexual battery cause of action, and, specifically, with regard to those incidents of alleged touching that occurred during counseling between defendant T. and plaintiff Wende C. within one year of commencement of the action. Second, the court improperly granted summary judgment to defendant T. with regard to plaintiffs’ breach of fiduciary duty cause of action. Third, the court improperly granted those parts of the motion of defendants Western New York Conference of the United Methodist Church (Conference) and David Lubba and the cross motion of defendant Bishop Hae-Jong Kim for summary judgment dismissing plaintiffs’ claims of negligent supervision and retention against them.
It is beyond cavil that a court must not assess credibility on a motion for summary judgment (see Ferrante v American Lung Assn., 90 NY2d 623, 631 [1997]). “Summary judgment should not be granted if ‘there is any doubt as to the existence of factual issues ... or where the issue is arguable’ ” (Gateway Dev. & Mfg. v Commercial Carriers, 296 AD2d 821, 825 [2002]).
*1054Applying those well-established principles to this appeal, we turn first to plaintiffs’ sexual battery cause of action and conclude that plaintiffs made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Plaintiffs submitted evidence in admissible form establishing that a counseling relationship did indeed exist between Wendy C. and defendant T. between November 2, 1999 and February 2000. Contrary to the conclusion of the majority, plaintiffs also submitted admissible evidence establishing that four instances of unwanted touching occurred within that time frame and, hence, within the applicable statute of limitations for sexual battery, to wit: defendant T. instructed Wendy C. to perform oral sex on him on November 2, 1999; engaged in sexual fondling and other sexual acts with her in her car after a counseling session on November 16, 1999; grabbed and kissed her on December 24, 1999; and touched her breasts and genitals after a January 21, 2000 counseling session. Furthermore, in her affidavit in support of the motion, Wendy C. averred that the incidents of unwanted sexual contact occurred at a time when she was unable to fully consent because of defendant T.’s control and influence over her as her counselor. In our view, far from “establish[ing] as a matter of law that the romantic attachment was mutual,” the evidence submitted by plaintiffs is sufficient to meet their burden of establishing their entitlement to judgment as a matter of law (see Alvarez at 324). We submit that both the majority and Supreme Court have made credibility determinations that are inappropriate at the prediscovery stage of this action (see Ferrante, 90 NY2d at 631).
Defendant T. did not oppose plaintiffs’ motion against him. Rather, the court sua sponte granted summary judgment to him on the sexual battery cause of action. We submit that was error. While we do not dispute the court’s power to review the record and grant summary judgment in the absence of a motion (see CPLR 3212 [b]), in our view, there is no evidence in the record rebutting plaintiffs’ allegations that a counseling relationship existed. Defendant T.’s unsigned, unverified statement to a church committee in response to Wendy C.’s allegations, in which defendant T. alleges that he and Wendy C. were “not engaged in an active or particular counseling relationship at the time of our inappropriate involvement,” is of no evidentiary value because it was not-submitted in admissible form. Even if the statement had been verified, it would have merely given rise to competing versions of the same events, which precludes an award of summary judgment to defendant T. on the sexual battery cause of action.
*1055We agree with the majority that there is no cognizable claim for clergy malpractice in this state. Such a claim would rest on the violation of a generalized professional standard (see Schmidt v Bishop, 779 F Supp 321, 327 [1991]) and would involve excessive éntanglement on the part of the court in matters of religion (see Langford v Roman Catholic Diocese of Brooklyn, 271 AD2d 494, 495 [2000]; Joshua S. v Casey, 206 AD2d 839 [1994]). However, we further conclude that the court erred in dismissing the complaint against defendant T. insofar as it asserts a breach of fiduciary duty cause of action. In their complaint, plaintiffs allege that the sexual relationship between Wendy C. and defendant T. was a breach of “the sacred trust between counselor and careseeker.” Moreover, such a cause of action was specifically asserted in plaintiffs’ motions and cross motion with regard to both plaintiffs, countered by defendants and addressed by the court. We thus conclude that a cause of action based on breach of fiduciary duty is properly before this Court (see CPLR 3026; City of Syracuse v R.A.C. Holding, 258 AD2d 905 [1999]).
We disagree with the majority’s conclusion that “there is no meaningful analytical distinction between a claim of breach of fiduciary duty by a cleric and one for clergy malpractice.” In our view, there is a subtle and important difference between a clergy malpractice cause of action and one sounding in breach of fiduciary duty. A cause of action based upon breach of fiduciary duty rests not on the violation of a generalized professional standard, but on the abuse of a particularized relationship of trust (see Mandelblatt v Devon Stores, 132 AD2d 162, 168 [1987], quoting Restatement [Second] of Torts § 874, Comment a [“ ‘A fiduciary relation exists between two persons when one of them is under a duty to act for or to give advice for the benefit of another upon matters within the scope of the relation’ ”]). As an oft-cited recitation of the definition of a fiduciary relation states: “Broadly stated, a fiduciary relationship is one founded upon trust or confidence reposed by one person in the integrity and fidelity of another. It is said that the relationship exists in all cases in which influence has been acquired and abused, in which confidence has been reposed and betrayed. The rule embraces both technical fiduciary relations and those informal relations which exist whenever one man trusts in, and relies upon, another” (Penato v George, 52 AD2d 939, 942 [1976], appeal dismissed 42 NY2d 908 [1977]; see WIT Holding Corp. v Klein, 282 AD2d 527, 529 [2001]). “The term [fiduciary relationship] is a very broad one. It is said that the relation exists, and that relief is granted in all cases in which influence has been acquired and abused, in which confidence has been reposed and betrayed. The origin of the confidence and the *1056source of the influence are immaterial” (Northeast Gen. Corp. v Wellington Adv., 82 NY2d 158, 172 [1993] [Hancock, Jr., J., dissenting] [citations omitted and emphasis added]).
“While the ‘exact limits’ of what constitutes a fiduciary relationship are ‘impossible of statement,’ a fiduciary relationship may be found in any case ‘in which influence has been acquired and abused, in which confidence has been reposed and betrayed’ ” (United Feature Syndicate v Miller Features Syndicate, 216 F Supp 2d 198, 218 [2002], quoting Penato, 52 AD2d at 942; see Rose v Simms, 1995 WL 764226, *9, 1995 US Dist LEXIS 17686, *27 [SD NY, Dec. 27, 1995]). Thus, while the existence of a clergy malpractice claim would depend on defining and evaluating a cleric’s religious duty, a claim for breach of fiduciary duty depends only upon an evaluation of whether a relationship of trust and confidence exists and whether that trust and confidence have been abused.
Further, we disagree with the majority’s emphasis on defendant T.’s lack of official counseling credentials as evidencing the absence of a fiduciary duty. The existence of a fiduciary duty—or defendant T.’s status as a “secular” counselor—does not, in our view, depend on such official credentials (see Penato, 52 AD2d at 942). That is especially true in light of the record evidence that defendant T. touted his experience as a counselor using “secular” counseling tools and techniques.
The majority fears “excessive entanglement” in religion and uses that fear as a basis to deny recognition of such a breach of fiduciary duty claim in New York State. In this vein, the majority asserts that a “court’s task would be the impermissible one of determining whether the ‘defendant grossly abused his pastoral role’ ” (citations omitted). In our view, the majority’s “all or nothing” approach—a cleric is at all times, and for all purposes, acting on behalf of his or her religion, and therefore there can be no inquiry into his or her actions without “entangling” oneself in religion—is unwarranted. We submit that the majority’s analysis destroys the “neutral principles” doctrine adopted by the Court of Appeals to resolve disputes involving religious organizations (see First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., 62 NY2d 110, 116 [1984], cert denied 469 US 1037 [1984]; Avitzur v Avitzur, 58 NY2d 108, 114 [1983], cert denied 464 US 817 [1983] [“a State may adopt any approach to resolving religious disputes which does not entail consideration of doctrinal matters . . . us(ing) the ‘neutral principles of law’ approach,” quoting Jones v Wolf, 443 US 595, 603 (1979)]; see also Park Slope Jewish Ctr. v Congregation B’nai Jacob, 90 NY2d 517, 521 [1997] [“we (have) *1057adopted and applied the ‘neutral principles of law’ analysis as a matter of State law”]). Other courts of this State also have applied the neutral principles doctrine (see Sieger v Union of Orthodox Rabbis of U.S. & Canada, 1 AD3d 180 [2003]; Sam v Church of St. Mark, 293 AD2d 663, 664 [2002]; Trustees of Diocese of Albany v Trinity Episcopal Church of Gloversville, 250 AD2d 282 [1999]).
In our view, the majority’s approach to this case renders the “neutral principles” doctrine meaningless. The majority’s holding forbids all inquiry into matters of fiduciary duty by virtue of the fact that defendant T. is a pastor and impermissibly insulates clerics from all liability in a counseling context. Indeed, the majority’s holding could be misconstrued to encourage secular counselors to posture their counseling in terms of spiritual guidance. As the aforementioned case law makes clear, courts have the power to resolve disputes involving religious persons and organizations to the extent that they can do so without examining religious doctrine or dogma (see Matter of New York State Empl. Relations Bd. v Christ the King Regional High School, 90 NY2d 244, 250 [1997] [“ ‘ “the line of separation (between church and state), far from being a ‘wall,’ is a blurred, indistinct, and variable barrier depending upon all the circumstances of a particular relationship” ’ ”]). As the Second Department has properly noted: “[Wjhile the First Amendment to the United States Constitution prohibits regulation of religious beliefs, conduct by a religious entity ‘remains subject to regulation for the protection of society’ . . . The First Amendment does not grant religious organizations absolute immunity from tort liability . . . Therefore, religious entities must be held accountable for their actions, ‘even if that conduct is carried out as part of the church’s religious practices’ ” (Kenneth R. v Roman Catholic Diocese of Brooklyn, 229 AD2d 159, 165 [1997] [internal citations omitted], cert denied 522 US 967 [1997], lv dismissed 91 NY2d 848 [1997]).
Contrary to the majority’s fear of “venturing] into forbidden ecclesiastical terrain” (internal quotation marks omitted), we submit that our proposed inquiry does not entail excessive probing into church doctrine in this case. First, the record establishes that defendant T. and the defendant ecclesiastical entities have admitted that defendant T. engaged in an inappropriate relationship with Wendy C. in the eyes of the church and its doctrine, and that the behavior of defendant T. was outside the scope of his employment. In our view, those admissions obviate the need for any inquiry into defendants’ religious tenets (see New York State School Bds. Assn. v Sobol, 79 NY2d 333, 342-*1058343 [1992], cert denied 506 US 909 [1992] [rejecting as “entirely speculative” an “excessive entanglement” assertion where “any religious input is not likely to rise to anything approaching the required ‘excessive’ entanglement level”]). More obvious, however, is the fact that probing the circumstances of this case does not require an examination of the religious beliefs held by plaintiffs or defendants. Instead, the only inquiry required would be whether Wendy C. or her husband, plaintiff David C., placed a level of trust in defendant T. with regard to their marriage and their separate counseling relationships with him, and whether defendant T. abused that trust. In light of defendant T.’s admissions of impropriety concerning Wendy C., as well as evidence in the record that defendant T. had used secular counseling techniques with both Wendy C. and David C., any inquiry would clearly not delve into religious doctrine. In sum, there is no venture into ecclesiastical terrain here, and therefore no excessive entanglement.
Thus, we submit that issues of fact exist that preclude summary judgment on plaintiffs’ breach of fiduciary duty cause of action, specifically with respect to whether (1) Wendy C. placed trust and confidence in defendant T. to counsel her to wellness and to avoid any sexual contact, especially in light of her explicitly stated desire to end the counseling relationship because of the possibility of romantic/sexual involvement; (2) David C. placed trust and confidence in defendant T. to help his marriage and avoid further harm to his marriage; and (3) defendant T. undertook the trust and confidence reposed in him by both Wendy C. and David C. and then abused that trust and confidence. In our view, such an inquiry entails nothing more nor less than an examination of the reposed and allegedly abused trust and avoids an inquiry into religious doctrine.
Finally, we would deny those parts of the motion of Conference and Lubba and the cross motion of Hae-Jong Kim for summary judgment dismissing plaintiffs’ claims of negligent supervision and retention against them. In our view, plaintiffs met their burden in opposition by tendering sufficient evidence to raise issues of fact warranting a trial regarding those remaining defendants’ notice or knowledge of defendant T.’s tendencies to sexually abuse congregants and/or the actual conduct at issue here. However, we conclude that the court properly granted the cross motion of defendant Hosanna Junction United Methodist Church (Hosanna Junction) for summary judgment dismissing the complaint against it. Hosanna Junction met its initial burden of establishing its entitlement to judgment as a matter of law, and plaintiffs failed to raise a material issue of fact suf*1059ficient to warrant a trial on the issue whether Hosanna Junction could be held hable for the hiring, firing or supervision of defendant T.
We therefore would modify the order by vacating the award of summary judgment to defendant T. in part, reinstating plaintiffs’ sexual battery and breach of fiduciary duty causes of action against him, and denying the motion of Conference and Lubba and the cross motion of Hae-Jong Kim in part, reinstating plaintiffs’ claims of negligent supervision and retention against them. Present—Pigott, Jr., PJ., Wisner, Hurlbutt, Scudder and Kehoe, JJ.